Citation Nr: 0301627	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  99-23 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post-operative 
hemorrhoids with stress incontinence, currently rated 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from April 1945 
to November 1946.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1993 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, denying the veteran's claim for an 
increased rating for hemorrhoids.  The veteran testified 
before a hearing officer at the RO in April 1994, and a 
transcript of that hearing is contained in the claims 
folder.  The Board remanded the case in March 2001 for 
appropriate development.  It has now been returned to the 
Board for review.  


FINDING OF FACT

Good cause for the veteran's failure to report for a VA 
examination has not been shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for post-operative 
hemorrhoids with rectal stress incontinence is not 
warranted.  38 C.F.R. § 3.655 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's appeal.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), significantly added to 
the statutory law concerning VA's duties when processing 
claims for VA benefits.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, 
VA promulgated regulations which are codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  
The new law and regulations apply to this claim.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran was afforded notice of the VCAA and of the 
VA's assistance in developing his claim, in a VCAA letter 
sent to him in June 2001, as well as in an April 2002 
supplemental statement of the case.  The veteran was 
requested to report of any additional records that may 
assist him in furtherance of his claims.  He was afforded 
the opportunity to provide testimony in support of his 
claim, and did provide such testimony at a hearing before 
a hearing officer that the RO in April 1994.  However, he 
did not identify any additional records to be secured.  

The veteran was scheduled for a VA examination in December 
2001.  He was notified of that examination in a November 
2001 letter sent to his last known address of record, and 
as discussed below, notified of consequences of his 
failure to report for the examination.  The veteran failed 
to report for the examination.  The Board, however, 
acknowledges that the veteran was hospitalized on the day 
of his scheduled appointment.
 
In a January 2002 RO letter the veteran was afforded the 
opportunity to schedule another examination.  
Unfortunately, he did not request that another examination 
be scheduled did not contact the VA requesting another 
examination.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, and the veteran has not informed VA of a 
desire to provide additional evidence, to including making 
himself available for VA examination, the Board finds that 
any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this latter regard, the veteran was notified in the 
April 2002 supplemental statement of the case that 
ultimately it was his responsibility to support his claim 
with appropriate evidence, and he has not identified any 
other evidence that is not now of record.  Thus, in the 
absence of the veteran identifying additional evidence 
that is not currently of record, the Board finds that 
providing further notice of what the veteran has already 
been informed of would be an inappropriate expenditure of 
already scarce resources.  The Board finds that the duty 
to assist and notify the veteran has been satisfied.  See 
generally, 38 U.S.C.A. § 5103A.

In this case, the veteran contends that his post-operative 
hemorrhoids with rectal stress incontinence is more severe 
than the current evaluation reflects.  This disorder is 
evaluated pursuant to the criteria provided by Diagnostic 
Code 7332 for rectal or anal sphincter control impairment, 
or pursuant to the criteria provided by Diagnostic Code 
7336 for hemorrhoids.  38 C.F.R. § 4.114 (2002).  
Assignment of an increased rating turns on whether the 
veteran meets certain criteria.  38 C.F.R. § 4.114, 
Diagnostic Codes 7332, 7336.  

Because a current examination is required in order to 
determine whether the veteran has met those criteria, and 
because the appellant has not shown a willingness to be 
examined, an increased rating cannot be granted.  The 
applicable regulation provides in pertinent part:

When entitlement or continued 
entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, 
fails to report for such examination or 
reexamination, ... [and] the 
examination was scheduled in 
conjunction with ... a claim for an 
increase, the claim shall be denied.

38 C.F.R. § 3.655 (2002).  

The record reflects that the veteran was informed of the 
applicability of 38 C.F.R. § 3.655 if he failed to appear 
for VA examination without good cause.  Specifically, he 
was informed in the Board's March 2001 remand, in a 
January 2002 letter to the veteran affording him another 
opportunity to schedule an examination, and in a July 2002 
letter.  The veteran was specifically notified in November 
2001 of the pendency of the VA examination scheduled for 
December 2001.  While his absence from that examination 
was based on good cause, the appellant's failure to show 
any willingness to report for a rescheduled examination is 
not based on good cause.  As an examination is required, 
the appellant's failure to report for such a study 
requires that the claim be denied pursuant to 38 C.F.R. § 
3.655.

In reaching this decision the Board acknowledges that the 
appellant suffers from mobility and impairments of daily 
functioning.  Still, the evidence shows that the veteran 
has arranged to be at VA medical facilities for 
examination and treatment of other disorders.  Hence, his 
failure to report for an examination connected with his 
claim of entitlement to an increased rating, or to even 
show a willingness to appear, requires the denial of this 
claim for lack of good cause.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  The Board wishes to point out that, 
although VA is required by statute and case law to assist 
appellants in the development of claims, "[t]he duty to 
assist is not always a one-way street." Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991). 

The RO disposed of the appellant's claim on the merits 
rather than denying the claim pursuant to 38 C.F.R. § 
3.655.  Although the Board has disposed of this claim on a 
ground different from that of the RO, by denying the claim 
pursuant to 38 C.F.R. § 3.655, the appellant has not been 
prejudiced by the Board's decision, because the RO 
accorded the appellant greater consideration than his 
claim warranted under the circumstances.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); see also Edenfield 
v. Brown, 8 Vet. App. 384 (1995). 



ORDER

Entitlement to an increased rating above the 10 percent 
currently assigned for post-operative hemorrhoids with 
rectal stress incontinence is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

